Citation Nr: 1202048	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  04-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1980 to July 1984 and from November 2004 to November 2006 with additional service in the Reserve.

This matter is before the Board of Veterans' Appeals (Board) from a rating decision promulgated by the Department of Veteran's Affairs (VA) Regional Office (RO) in Oakland, California, in February 2004.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in October 2009 for further development and adjudicative action.  The required development has been completed and the case has been returned to the Board for further appellate review.

The Board notes that the AMC granted service connection for hypertension, asthma, and tinnitus by a May 2011 rating decision.  Accordingly, those claims are no longer in appellate status.  

Finally, for ease of analysis, the issue on appeal, bilateral hearing loss, has been bifurcated as the instant decision contains distinct dispositions as to each ear.


FINDINGS OF FACT

1.  A hearing loss disability is not present in the right ear.

2.  The Veteran currently has hearing loss in the left ear which is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss of the right ear have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303, 3.385 (2011).

2.  The criteria for service connection for hearing loss of the left ear have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2003 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal concerning what type of information and evidence was needed to establish a disability rating and effective date.  However, fully compliant notice was later issued in a June 2008 communication, and the claim was thereafter readjudicated, most recently in May 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).  Service connection may also be granted for disease that is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran here contends that he has bilateral hearing loss which is attributable to acoustic trauma during service.  Specifically, he indicates that he was exposed to noise from firing weaponry, aircraft, and equipment generators during service.  His DD 214 indicates a military occupational specialty of medical laboratory specialist.  The Board finds that his claimed noise exposure is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  The question for consideration then, is whether any current hearing loss disability is attributable to such noise exposure.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 

At the outset, the Board notes that the audiometric readings of record concerning the right ear consistently fail to indicate disability for VA purposes under 38 C.F.R. § 3.385.  Indeed, a May 1980 enlistment examination associated with the Veteran's first period of service, a March 2001 examination associated with his Reserve service, and hearing evaluations performed in conjunction with his second tour of active duty all showed puretone thresholds that did not meet the criteria under 38 C.F.R. § 3.385.  Likewise, the post-service record includes a VA examination conducted in May 2010, also reflecting clinically normal hearing in the right ear at all thresholds.  

Based on the foregoing, the Veteran does not have a hearing loss disability in the right ear for VA purposes.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

For the reasons set forth above, the claim for service connection for hearing loss in the right ear must be denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss in the right ear, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

With respect to the left ear, the Board also finds that a grant of service connection is warranted, for the reasons discussed below.

Of importance in this case, the Veteran's present claim was filed in May 2003.  During the pendency of the appeal, he returned to active duty.  An audiologic evaluation performed in April 2005, during that second tour of active duty, demonstrated some clinical hearing loss, per Hensley.  Moreover, it is a subsequent in-service examination dated on October 20, 2006, demonstrated a worsening in left ear audio acuity.  For purposes of comparison, the results of those examinations, as they relate to the left ear, are set forth below.


April 6, 2005:
	



HERTZ



500
1000
2000
3000
4000
LEFT
25
20
20
20
20

October 20, 2006:
	



HERTZ



500
1000
2000
3000
4000
LEFT
35
30
25
35
30

Curiously, additional testing on October 23, 2006, just three days after the prior evaluation, showed normal results for both ears.  In any event, the record does reflect hearing loss meeting the criteria under 38 C.F.R. § 3.385 in October 2006, which, although during the Veteran's active duty, is also during the appeals period of this claim.

A post-service VA examination in May 2010 indicated slight clinical hearing loss at 4000 Hz but did not demonstrate hearing loss disability under 38 C.F.R. § 3.385.  The findings from such examination are as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The average puretone threshold was 13.75 for the right ear and was 18.75 for the left ear.

The VA examiner in May 2010 diagnosed left ear "hearing loss, not disabling per 38 C.F.R. § 3.385)."  No other evidence following the Veteran's final separation from active duty in November 2006 establishes hearing loss under 38 C.F.R. § 3.385.  However, that does not preclude a grant of service connection here.  Indeed, current disability was shown in October 2006, during the appeals period.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the current disability requirement of service connection is satisfied.  Moreover, the VA examiner in May 2010, although commenting that the Veteran's hearing loss was not disabling per 38 C.F.R. § 3.385 (at that time), did find that the Veteran's hearing loss is a result of military noise exposure, based on his history, the configuration of his hearing, and the review of the service treatment records.  This opinion was provided following a thorough examination and was accompanied by a rationale.  As such, it is deemed highly probative.  Moreover, it is not refuted elsewhere in the record.

For the above reasons, an award of service connection for left ear hearing loss is warranted.   The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
For the reasons set forth above, the claim for service connection for hearing loss in the right ear must be denied.  


ORDER

Service connection for hearing loss in the right ear is denied.

Service connection for hearing loss in the left ear is granted, subject to governing criteria applicable to the payment of monetary benefits. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


